Name: Commission Regulation (EC) No 1905/95 of 1 August 1995 concerning the transitional adjustment of the special arrangements for the import of durum wheat, canary grass, rye and malt originating in Turkey required in order to implement the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations and derogating from Council Regulation (EEC) No 1180/77
 Type: Regulation
 Subject Matter: EU finance;  trade;  Europe;  tariff policy;  international trade;  plant product
 Date Published: nan

 2 . 8 . 95 PEN Official Journal of the European Communities No L 182/7 COMMISSION REGULATION (EC) No 1905/95 of 1 August 1995 concerning the transitional adjustment of the special arrangements for the import of durum wheat, canary grass, rye and malt originating in Turkey required in order to implement the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations and derogating from Council Regulation (EEC) No 1180/77 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations (&gt;), and in parti ­ cular Article 3 ( 1 ) thereof, previously granted ; whereas the concession for rye may also be continued by reducing the duty applicable provided that a special export tax is levied ; whereas the concession relating to malt should be replaced by a flat ­ rate reduction in the duty laid down in the Common Customs Tariff by an amount equal to half the fixed component of the levy currently applicable ; Whereas, furthermore, amounts expressed in 'units of account' should be replaced by amounts expressed in ecus ; Whereas the rates of Common Customs Tariff duties for imports of durum wheat, canary grass and rye are those applicable at the date mentioned in Article 67 of Council Regulation (EEC) No 2913/92 of 12 October 1992 establi ­ shing the Community Customs Code (5) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Whereas the EEC-Turkey Association Agreement lays down special arrangements for the import of durum wheat, canary grass, rye and malt originating in Turkey ; whereas these arrangements provide for an abatement of the levy imposed on the import of durum wheat and canary grass, a reduction in the levy on the import of rye provided that Turkey imposes a special export tax on this product and a reduction in the fixed component of the levy imposed on the import of malt ; HAS ADOPTED THIS REGULATION :Whereas Council Regulation (EEC) No 1180/77 of 17 May 1977 on imports into the Community of certain agri ­ cultural products originating in Turkey (2), as last amended by Regulation (EEC) No 1902/92 f), lays down rules for implementing these arrangements ; Article 1 Notwithstanding Articles 6, 7 and 8 of Regulation (EEC) No 1180/77, this Regulation lays down provisions appli ­ cable to the special arrangements for the import of durum wheat, canary grass, rye and malt originating in Turkey for the period from 1 July 1995 to 30 June 1996. Whereas under the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotia ­ tions (4), the Community undertook to replace variable levies by customs duties from 1 July 1995 ; whereas there is a danger that this substitution will make the special arrangements unworkable so that, pending the conclusion of a new arrangement with Turkey, there should be a transitional derogation from Regulation (EEC) No 1180/77 while the main points of the arrangements are retained ; Article 2 The rates of duty applicable to imports into the Commu ­ nity of durum wheat and canary grass falling within CN codes 1001 10 00 and 1008 30 00 respectively, originating in Turkey and directly transported from the country to the Community, shall be those fixed pursuant to Article 10 (2) of Council Regulation (EEC) No 1766/92 (^ less ECU 0,73 per tonne. Whereas the benefits granted to Turkey may be tempora ­ rily replaced by reducing the customs duties on durum wheat and canary grass by an amount equal to that o OJ No L 349 , 31 . 12 . 1994, p. 105. I2) OJ No L 142, 9 . 6. 1977, p. 10 . (-1 ) OJ No L 192, 15. 6. 1992, p. 3 . (4 ) OJ No L 336, 23. 12. 1994, p. 22. 0 OJ No L 302, 19 . 10 . 1992, p. 1 . (6) OJ No L 181 , 1 . 7 . 1992, p. 21 . No L 182/8 I EN I Official Journal of the European Communities 2. 8 . 95 CN code Description 1107 10 Malt, not roasted 1107 20 00 Malt roasted Article 3 1 . The rate of duty applicable to imports into the Community of rye falling within CN code 1002 00 00, originating in Turkey and directly transported from that country of the Community, shall be that fixed pursuant to Article 10 (2) of Regulation (EEC) No 1766/92 less the amount of the special export tax levied by Turkey on exports of that product to the Community or ECU 11,68 per tonne, whichever is the less . 2 . The arrangements provided for in paragraph 1 shall apply to all imports in respect of which the importer can prove that the exporter has paid a special export tax not exceeding the amount fixed pursuant to Article 10 (2) of Regulation (EEC) No 1766/92 or ECU 11,68 per tonne . Article 4 The rates of customs duty fixed in the Common Customs Tariff for the products listed below originating in Turkey is hereby reduced by ECU 6,57 per tonne : Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1995 to 30 June 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 1 August 1995. For the Commission Hans VAN DEN BROEK Member of the Commission